       Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 ANDREA SAMAYOA and MARLO
 HARRIS, on behalf of themselves
 and others similarly situated,                       CIVIL ACTION NO.
                                                      1:18-cv-00237-WMR
              Plaintiffs,
 v.
 BUCKHEAD LIFE RESTAURANT
 GROUP, INC.; PANO
 KARATASSOS; and NIKO
 KARATASSOS,
              Defendants.


      MEMORANDUM OF LAW IN SUPPORT OF JOINT MOTION FOR
       APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT
       AGREEMENT AND DISMISSAL OF CASE WITH PREJUDICE

       Named Plaintiffs Andrea Samayoa and Marlo Harris, the opt-in Plaintiffs

who have joined this action by filing consents to join (together with Named

Plaintiffs Samayoa and Harris, “Plaintiffs”) and Defendants Buckhead Life

Restaurant Group, Inc, Pano Karatassos, and Niko Karatassos (“Defendants”)

(Plaintiffs and Defendants collectively referred to as the “Parties”), by and through

their undersigned counsel, hereby submit this Memorandum of Law in Support of

their Joint Motion for Approval of FLSA Collective Action Settlement Agreement
      Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 2 of 23




and Dismissal of Case with Prejudice (“Joint Motion”). The Parties have reached a

settlement that would resolve the claims raised in this proceeding. The settlement

agreement is attached hereto as Exhibit 1 (the “Settlement Agreement”). The

Parties agree that the terms reflected in the Settlement Agreement are mutually

satisfactory and represent a fair and reasonable compromise of the claims asserted

in this action and are in the best interests of the Parties. The Parties hereby submit

the Settlement Agreement for approval by the Court, pursuant to Lynn’s Food

Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350 (11th Cir. 1982), and

respectfully request that the Court enter the Proposed Order: (1) approving the

Parties’ Settlement Agreement; (2) dismissing this action with prejudice; and (3)

retaining jurisdiction over this case to enforce the Parties’ Settlement Agreement

until final payment of the settlement proceeds are received by Plaintiffs’ counsel.

                   CASE SUMMARY AND BACKGROUND

      On January 16, 2018, Plaintiffs Andrea Samayoa and Marlo Harris filed a

collective action Complaint against Buckhead Life Restaurant Group, Inc., Pano

Karatassos and Niko Karatassos on behalf of themselves and other similarly-

situated employees arising from their employment as tipped servers and bartenders

at two of Defendants’ restaurants located in Atlanta, Georgia: Buckhead Diner and

Pricci. (ECF No. 1.) The Complaint alleges that Defendants failed to pay tipped


                                          2
      Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 3 of 23




servers and bartenders who worked at Pricci and Buckhead Diner all minimum and

overtime wages for hours worked in violation of the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (“FLSA”). Specifically, Plaintiffs allege that Defendants failed

to comply with the FLSA regulations governing payment of minimum and

overtime wages to tipped employees. Pursuant to the FLSA, Defendants are

entitled to claim a “tip credit” against their minimum wage obligations and pay

their tipped employees (i.e., servers and bartenders) sub-minimum direct wages of

$2.13 per hour. However, to claim the tip credit and pay tipped employees less

than $7.25 per hour, Defendants must permit their tipped employees to keep all

their tips and must also provide tipped employees with advance, legally-sufficient

notice of their intent to claim the tip credit and the regulations governing the tip

credit. See 29 U.S.C. § 203(m).

      Plaintiffs allege that they were not permitted to keep all their tips and that

they were not provided with proper notice of the tip credit regulations.

Furthermore, Plaintiffs allege that Defendants removed hours from their time

records and forced servers and bartenders to work off the clock for no wages at all.

Plaintiffs allege that Defendants are unable to claim the tip credit and must pay

servers and bartenders the full minimum wage of $7.25 per hour for all hours

worked. Defendants deny all of Plaintiffs’ allegations and maintain that they


                                         3
      Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 4 of 23




provided legally-sufficient notice of the tip credit regulations and permitted

Plaintiffs to keep their tips. Furthermore, Defendants deny that they removed any

compensable hours from Plaintiffs time records and deny that Plaintiffs worked

any uncompensated hours off the clock.

      On April 16, 2018 Plaintiffs filed a motion for conditional class certification

requesting that the Court conditionally certify this case as a collective action and

approve the issuance of notice of this lawsuit to all servers and bartenders who

worked at Pricci and Buckhead Diner within three years of the filing of the

Complaint. (ECF No. 19.) The Court granted Plaintiffs’ Motion for Conditional

Certification on July 24, 2018 and on August 29, 2018 notice of this lawsuit was

sent to potential class members notifying them of their right to join this lawsuit.

Thirty-seven individuals submitted consents to join during the notice period, such

that this action now has a total of thirty-nine Plaintiffs including Named Plaintiffs

Samayoa and Harris.

      On April 17, 2019, the Parties engaged in a mediation under the direction of

experienced employment litigator and mediator Craig Cleland, Esq., of Ogletree,

Deakins, Nash, Smoak & Stewart, P.C. While the mediation on April 17 was not

successful, counsel for the Parties agreed to continue settlement negotiations with

the assistance of Mr. Cleland to determine whether the Parties could reach an


                                         4
      Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 5 of 23




amicable resolution to their dispute. After further extensive negotiations, on June

17, 2019, pursuant to Federal Rule of Civil Procedure 68, Defendants served an

offer of judgment on the Plaintiffs. (ECF No. 58). Pursuant to the offer of

judgment, Defendants agreed to pay $114,103.54 to the Plaintiffs to compensate

Plaintiffs for their alleged unpaid wages and liquidated damages. The offer of

judgment also provided that Defendants agreed to pay Plaintiffs’ reasonable

attorney’s fees and costs as determined by either: (1) agreement by counsel for the

Parties; or (2) if counsel for the Parties could not agree, as determined by the Court

upon Plaintiffs’ counsel’s submission of a fee petition. Plaintiffs accepted

Defendants’ offer of judgment within the time provided by the Federal Rules. The

Parties then spent the next several weeks trying to reach agreement on the amount

of attorney’s fees and costs to be paid by Defendants and engaged in another

mediation over attorney’s fees with the assistance of Mr. Cleland. After much

negotiation, Defendants ultimately agreed to pay, and Plaintiffs’ counsel agreed to

accept, $150,000 in attorney fees and costs.

                             SETTLEMENT TERMS

      After first reaching an agreement on the amount to be paid to each Plaintiff

to resolve Plaintiffs’ claims, the Parties separately negotiated payment of the

Plaintiffs’ attorney’s fees, expenses and costs associated with the prosecution of


                                          5
      Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 6 of 23




the claims in this action. Pursuant to the terms of the Settlement Agreement, the

Parties have agreed to resolve the wage claims of the thirty-nine Plaintiffs in this

action for the total sum of two hundred sixty-four thousand one hundred three

dollars and 54 cents ($264,103.54). This amount was reached only after several

weeks of arms-length negotiations, two mediations, and post-mediation

negotiations. It represents the maximum amount that Defendants will pay as part

of the settlement, inclusive of all payments to the Plaintiffs, the proposed service

payments, and the proposed payment to Plaintiffs’ counsel for attorneys’ fees,

costs and expenses.

      The collective payments negotiated for the individual Plaintiffs will total the

gross amount of $114,103.54. The amounts due to each Plaintiff will be allocated

as 50% for alleged unpaid wages, 50% for alleged liquidated damages, and service

payments of $3,500.00 to Named Plaintiff Harris, $4,500.00 to Named Plaintiff

Samayoa, $1,500.00 to Plaintiff Norris, $1,500.00 to Plaintiff Owens, $1,500.00 to

Plaintiff Rater, and $2,500 to Plaintiff Carr. The list of proposed individual

settlement payments to the thirty-nine Plaintiffs is attached to the Settlement

Agreement as Exhibit A.

      The Settlement Agreement also provides for payment by Defendants directly

to Plaintiffs’ counsel in the amount of $150,000 for the resolution of Plaintiffs’


                                         6
      Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 7 of 23




claims for attorneys’ fees, expenses, and costs incurred in this litigation. After first

reaching an agreement as to the amount to be paid to resolve Plaintiffs’ claims for

alleged damages, the Parties separately negotiated payment of the Plaintiffs’

attorneys’ fees, expenses and costs associated with the prosecution of the claims in

this action. The Parties further represent that they negotiated a compromise in the

amount of attorneys’ fees and costs to be paid to Plaintiffs, and that this

compromise represents a fair and reasonable resolution of the amount of attorneys’

fees, costs and expenses sought by Plaintiffs.

     STANDARD FOR APPROVAL OF SETTLEMENT AGREEMENT

      In order to have an enforceable settlement and release of FLSA claims in the

Eleventh Circuit, a court or the Secretary of Labor must review and approve

agreements settling alleged violations of the FLSA that involve a compromise of

the wages owed. See Lynn’s Food Stores, Inc., 679 F.2d at 1352-55. If the district

court approves the proposed settlement “after scrutinizing the settlement for

fairness,” the court may enter a stipulated judgment. Lynn’s Food Stores, Inc., 679

F.2d at 1353 (citations omitted). For the reasons explained below, the Parties

respectfully request that the Court approve the terms and conditions of their

proposed settlement and enter an order dismissing this action with prejudice. The

Proposed Order is attached as Exhibit 2.


                                           7
      Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 8 of 23




      In evaluating the fairness of a proposed settlement of overtime claims, a

court must determine that the settlement is a “fair and reasonable resolution of a

bona fide dispute” of the claims raised pursuant to the FLSA. Id. at 1355; Bonetti

v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1226 (M.D. Fla. 2009). If the

settlement of an employee’s FLSA suit reflects a “reasonable compromise over

issues,” such as FLSA coverage, computation of back wages owed, or hours

worked that are “actually in dispute,” the court may approve the settlement “in

order to promote the policy of encouraging settlement of litigation.” Lynn’s Food

Stores, Inc., 679 F.2d at 1354. As Judge Gregory A. Presnell observed:

            [s]hort of a bench trial, the Court is generally not in as
            good a position as the parties to determine the
            reasonableness of an FLSA settlement. Many factors may
            be in play as the parties negotiate a compromise that is
            acceptable to both sides. The parties may disagree as to
            the number of hours worked by the plaintiff, the
            plaintiff’s status as an exempt employee, or the
            defendant's status as a covered employer. In certain
            cases, the Defendant may assert (or threaten to assert) a
            counterclaim arising from the employment relationship.
            If the parties are represented by competent counsel in an
            adversary context, the settlement they reach will, almost
            by definition, be reasonable. Rarely will the Court be in a
            position to competently declare that such a settlement is
            ‘unreasonable.’

Bonetti, 715 F. Supp. 2d at 1227. Judge Presnell further explained that, where the

plaintiff’s attorneys’ fees are agreed upon without regard to the amount paid to the


                                         8
      Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 9 of 23




plaintiff, “then, unless the settlement does not appear reasonable on its face or

there is reason to believe that the plaintiff’s recovery was adversely affected by the

amount of fees paid to his attorney,” the court should approve the settlement

without separately evaluating the amount of the attorneys’ fees for reasonableness.

Id. at 1228. Further, “[t]he Court should be mindful of the strong presumption in

favor of finding a settlement fair.” Mannino v. Anderson-Collins, Inc., No. 607-cv-

1853, 2008 WL 2857061, at *2 (M.D. Fla. July 22, 2008) (citing Cotton v. Hinton,

559 F.2d 1326, 1331 (5th Cir. 1977)); see Siegenthaler v. Kane Furniture Co. of

Ormond Beach, Inc., No. 607-cv-173, 2007 WL 1893906, at *2 (M.D. Fla. July 2,

2007) (“[A] settlement is a compromise, a yielding of the highest hopes in

exchange for certainty and resolution.” (quoting In re Gen. Motors Corp. Pick-Up

Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 806 (3d Cir. 1995))). “If the

parties are represented by competent counsel in an adversary context, the

settlement they reach will, almost by definition, be reasonable. Rarely will the

Court be in a position to competently declare that such a settlement is

‘unreasonable.’” Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla.

2010) (citation omitted); see Thomas v. Port II Seafood & Oyster Bar, Inc., No. 16-

cv-0115, 2016 WL 5662032, at *2 (S.D. Ala. Sept. 29, 2016).




                                          9
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 10 of 23




      In short, courts approve FLSA settlements when they are reached as a result

of contested litigation to resolve bona fide disputes. See Lynn’s Food Stores, Inc.,

679 F.2d at 1350, 1353 n.8; McMahon v. Olivier Cheng Catering & Events, LLC,

No. 08 Civ. 8713 (PGG), 2010 WL 2399328, at *6 (S.D.N.Y. Mar. 3, 2010).

Typically, courts regard the adversarial nature of a litigated FLSA case to be an

adequate indicator of the fairness of the settlement. Lynn’s Food Stores, Inc., 679

F.2d at 1353-54. If the proposed settlement reflects a reasonable compromise over

contested issues, the court should approve the settlement. Id. at 1354; McMahon,

2010 WL 2399328, at *6.

      In determining whether a settlement was negotiated at arms-length, courts

look at whether there was “vigorous and comprehensive litigation” or whether the

settlement was a result of collusion among the parties. Pickett v. IBP, Inc., No. 96-

A-l 103-N, 2001 U.S. Dist. LEXIS 22453 (M.D. Ala. Dec. 21, 2001).                The

involvement of an objective, third-party neutral indicates arms-length negotiations.

See Martens v. Smith Barney, 181 F.R.D. 243, 262-63 (S.D.N.Y. 1998) (“the third

party mediation process was an appropriate measure for arm’s length

negotiations”). Absent fraud and collusion, the court not only may rely on the

judgment of experienced counsel, but “should be hesitant to substitute its own

judgment for that of counsel.” Diaz v. Hillsborough County Hosp. Auth., 2000 WL


                                         10
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 11 of 23




1682918, at *4 (M.D. Fla. Aug. 7, 2000) (quoting Cotton v Hinton, 559 F.2d 1326,

1330 (5th Cir. 1977)).

      This lawsuit clearly involves a dispute in which the Court may allow

Plaintiffs in this action to settle and release their FLSA claims against Defendants.

First, the proposed settlement arises in an adversarial context, with pending

litigation and with all Parties represented by competent counsel. Indeed, each

Party was represented by counsel with experience in litigating wage and hour

claims on both an individual and collective basis, and each counsel was obligated

to and did vigorously represent their clients’ rights.

      The parties reached the proposed settlement after more than a year of

litigation, including extensive investigation, exchange of substantial information

and vigorous negotiation under the close supervision of an experienced class

action mediator. This case presented numerous contested issues that required

extensive research and investigation.

      Additionally, the FLSA claims asserted against Defendants involve bona

fide disputes about FLSA liability, coverage, hours worked and damages and,

consequently, the Settlement Agreement represents a reasonable compromise of

the disputed issues. In the Complaint, Plaintiffs assert three theories of liability.

First, Plaintiffs allege that Defendants failed to provide Plaintiffs with proper


                                          11
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 12 of 23




notice of the tip-credit regulations. Second, Plaintiffs allege that Defendants did

not permit them to keep all their tips. Third, Plaintiffs allege that Defendants

removed compensable hours from their time records and forced Plaintiffs to work

off the clock, resulting in unpaid wages. Plaintiffs allege that Defendants’ practices

violate the FLSA and Defendants are prohibited from claiming the tip credit and

must pay Plaintiffs $7.25 per her for all hours worked, plus liquidated damages,

attorney’s fees and costs.

      Defendants, on the other hand, deny any liability or wrongdoing of any kind

under the FLSA. Specifically, Defendants maintain that they provided Plaintiffs

with legally-sufficient notice of the tip credit regulations. Defendants adduced

evidence that managers inform tipped employees during their interviews and new

hire orientation that Defendants intend to treat tips as satisfying part of the

minimum wage obligations. (Doc. 25-1 ¶¶ 9-10; Doc. 29-1 ¶¶ 9-10). Defendants

also allege that the Restaurants display U.S. Department of Labor posters that

provide Plaintiffs with proper notice of the trip credit regulations. (Doc. 25-1 ¶ 12;

Doc. 25-1 at p. 29; Doc 29-1 ¶ 12; Doc. 29-1 p 20.) Thus, Defendants maintain that

Plaintiffs received legally-sufficient notice of the tip credit regulations. See, e.g.,

Ide v. Neighborhood Rest. Partners, LLC, 32 F. Supp. 2d 1285, 1293 (N.D. Ga.

2014) (quotations omitted), aff’d 667 F. App’x 746 (11th Cir. 2016) (“the Wage


                                          12
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 13 of 23




and Hour Poster properly informed Defendants’ tipped employees of the tip credit

exemption because a prominently displayed poster using language approved by the

Department of Labor to explain 29 U.S.C. § 203(m) is sufficient notice.) 1 If true,

this evidence could eliminate Plaintiffs’ claims for an FLSA violation based on

Defendants’ alleged failure to provide proper notice of the tip credit regulations.

      Defendants further deny that Plaintiffs were required to work off the clock

or that Defendants unlawfully removed hours from Plaintiffs’ time records.

Defendants maintain that any modifications to Plaintiffs’ time records were done

for legitimate reasons—such as when employees forgot to clock in or out.

Defendants also argue that Plaintiffs’ time records show that Defendants added

time to Plaintiffs’ time records far more frequently than they removed it, and that

there is thus no evidence of a company-wide policy of removing hours from

Plaintiffs’ time records.

      Finally, the Company has policies that prohibit the practices about which

Plaintiffs complain, and which are intended to ensure proper payment in full

compliance with the FLSA. Doc. 25-1 ¶¶ 8-15, 24-27; Doc. 25-1 at p. 31; Doc. 29-
1
  Plaintiffs disagree and maintain that the DOL posters Defendants allegedly
displayed at their Restaurants do not provide Plaintiffs with legally-sufficient
notice of the tip credit because the DOL poster does not comply with the post-2011
amendments to Section 203(m) and because the poster fails to inform Plaintiffs of
all the requirements in Section 203(m). see e.g., Howard v. Second Chance Jai
Alai LLC, No. 5:15-cv-200, 2016 WL 3883188 at *2 (M.D. Fla. July 18, 2016);

                                         13
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 14 of 23




1 ¶¶ 8-15, 24-27; Doc. 29-1 at p. 22. Consistent with these policies, 31 current and

former servers and bartenders submitted declarations that they have not had their

tips retained, been required to work off-the-clock, or had their hours adjusted

illegally. See Doc. 33-5 to Doc. 33-32; Doc. 33-34 to 33-36.

      Thus, there is a bona fide dispute between the Parties concerning theories of

liability, hours worked, and damages that could impact the outcome of this

litigation. Neither side believes prevailing in the litigation is a certainty, either at

the trial or appellate level. Indeed, both Parties face significant risks if they

continue to litigate this case. Accordingly, considering the uncertainty and risks

inherent in this litigation for both Parties, and the cost and time which would be

required to pursue the litigation further, the Parties have decided that it is desirable

and beneficial to settle the litigation in the manner and under the terms set forth in

their Settlement Agreement.

      At mediation (and in pre and post mediation settlement discussions), the

Parties and their counsel considered their competing evidence (including

documents produced, data production, and data analyses) and legal arguments

(including liability standards, defenses, and overtime computation methodologies),

and exchanged and presented competing potential damages calculations based on

various assumptions and modeling scenarios. With the assistance of a skilled


                                          14
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 15 of 23




mediator and through weeks of subsequent negotiations, the Parties compromised

and negotiated a settlement.

      The Parties arrived at the settlement amount to the class as follows: with

Defendants’ offer of judgment, Defendants’ counsel provided Plaintiffs’ counsel

with a detailed explanation of how the damages were calculated which allowed

Plaintiffs’ counsel to determine whether the proposed offer of judgment represents

a reasonable settlement offer. First, despite contending that any time modifications

made to Plaintiffs’ time records were done for legitimate reasons, Defendants

agreed to pay Plaintiffs for every hour removed from each Plaintiffs’ time records,

regardless of the alleged reason for the modification. Second, Defendants agreed,

for purposes of settlement only, to assume that any week in which there was a time

modification to a Plaintiffs’ time records, Defendants lost the tip credit for that

workweek and had to pay the full minimum wage for all hours worked. Thus, for

any week in which there is a time modification to a Plaintiffs’ time records,

Defendants agreed to pay the full minimum wage for all recorded and modified

hours during that workweek. Defendants also agreed to pay full liquidated

damages (i.e., double damages) for all hours worked in any workweek in which

there is a time modification to Plaintiffs’ time records.




                                          15
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 16 of 23




      Plaintiffs’ counsel discussed the offer of judgment with each Named

Plaintiff as representatives of the class and consulted the opt-in Plaintiffs regarding

the offer of judgment. Plaintiffs and their counsel agree that Defendants’ offer of

judgment represents a reasonable compromise over disputed issues of fact and law

and provides Plaintiffs with adequate compensation for their alleged unpaid wages

and liquidated damages.

      In addition to the payments to each Plaintiff, Named Plaintiffs Andrea

Samayoa and Marlo Harris and Plaintiffs Carr, Norris, Owens, and Rater will

receive service awards in consideration for their assistance to Plaintiffs’ counsel

and the class throughout this litigation. Plaintiffs Samayoa and Harris served as

named Plaintiffs, represented the interests of all class members, and served as

counsel’s primary point of contact over a year of litigation. Plaintiff Samayoa also

attended a full-day mediation on behalf of the class, sacrificing her daily wages for

the benefit of the class. Plaintiffs Samayoa, Harris, Norris, Owens, Carr, and Rater,

were the original Plaintiffs who helped Plaintiffs’ counsel start this case and

provided valuable sworn declaration testimony on behalf of the class at the

conditional certification stage. In consideration for their efforts on behalf of the

class members, Plaintiff Carr will receive $2,500; Plaintiff Harris will receive

$3,500; Plaintiff Norris will receive $1,500; Plaintiff Owens will receive $1,500;


                                          16
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 17 of 23




Plaintiff Rater will receive $1,500; and Plaintiff Samayoa will receive $4,500. The

service payments to the Named and Opt-in Plaintiffs are reasonable consideration

for the invaluable assistance provided to the class and class counsel. See George v.

Academy Mortgage Corporation (UT), 369 F. Supp. 3d 1356, 1374 (N.D. Ga.

2019) (approving service payments to class members who served as named

plaintiffs and provided invaluable services to plaintiffs’ counsel and the class

members.)

      Accordingly, pursuant to the terms of the settlement, each Plaintiff will

receive the full minimum wage, plus liquidated damages, for all hours worked

during any workweek in which a time modification was made to Plaintiffs’ time

records. Given the risks inherent in rejecting Defendants’ offer of judgment, and

because Defendants’ offer of judgment is reasonable considering the disputed

issues of fact and law, the Parties agree that the amount paid to the class is a fair

and reasonable resolution of their bona fide dispute. The amount that each Plaintiff

will receive for alleged unpaid wages and liquidated damages is shown in Exhibit

A to the Settlement Agreement.2


2
  Certain opt-in Plaintiffs’ claims are likely barred by the applicable statute of
limitations. Any Plaintiff whose claims are outside the statute of limitations will
receive $50 in consideration for releasing his or her claims. The Parties agree this
is reasonable consideration for releasing claims that are likely barred by the statute
of limitations.

                                         17
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 18 of 23




                       ATTORNEYS’ FEES AND COSTS

      The Settlement Agreement provides for Plaintiffs’ counsel to receive a

reasonable amount of attorneys’ fees, expenses and costs to resolve Plaintiffs’

claims for fees and costs. After reaching an agreement on the amount to be paid to

the named and opt-in Plaintiffs to settle their claims, the Parties held a separate

mediation regarding attorney’s fees and costs.       After significant negotiations,

Defendants ultimately agreed to pay $150,000 to Plaintiffs’ counsel for alleged

attorney fees and costs. Plaintiff’s attorney’s fees were determined by adhering to

the terms of Plaintiffs’ contingency fee agreement, which permits Plaintiffs’

counsel to receive the greater of either: (1) counsel’s actual fees at their hourly

rates; or (2) 40% of any sums recovered on Plaintiffs’ behalf. In conformance with

Plaintiffs’ fee agreement, and without regard to the damages received by the

Plaintiffs, Plaintiffs’ counsel requested that Defendants pay their lodestar fees and

expenses which counsel calculated by applying their customary hourly rates of

$350 per hour for attorney Dustin L. Crawford (an associate at Parks Chesin and

Walbert) and $425 per hour for attorney John L. Mays (a partner at Parks Chesin

and Walbert). 3 Plaintiffs’ counsel represent that they expended over 500 hours


3
  Counsels’ rates have been approved by Courts in this District. See, e.g., Kobelt et
al. v. JBRE GA LLC, et al., No. 1-15-cv-1550-MHC (N.D. Ga. April 22, 2016)
(approving FLSA settlement, including fee request based on attorney Crawford’s

                                         18
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 19 of 23




litigating this case on behalf of the class members over the course of more than 1

year and accumulated over $180,000 in attorney fees and expenses. After extensive

negotiations over attorney fees, Defendants ultimately agreed to pay Plaintiffs’

counsel $150,000 in attorney fees and costs, representing a significant discount

from counsel’s lodestar fees. Counsel agreed to accept less than their lodestar, and

less than they would have requested in a contested fee petition, to facilitate

settlement. The Parties agree that this compromise represents a fair and reasonable

resolution of the amount of attorneys’ fees and costs sought by Plaintiffs and to be

paid by Defendants.

      Finally, the Parties agreed that the amount allocated to Plaintiffs’ counsel for

attorneys’ fees and costs is fair and reasonable in light of the litigation. The Parties

advise the Court that the Plaintiffs’ proposed attorneys’ fees, expenses and costs to

be paid by Defendants under the Settlement Agreement are not based upon the

amounts claimed to be owed to each Plaintiff. Rather, the attorneys’ fees and costs

in this case were analyzed, reviewed, and negotiated in addition to – and separate

from – the specific amounts recovered on behalf of each Plaintiff. As Judge

Presnell explained in Bonetti, where


rate of $350 per hour and attorney Mays’ rate of $425 per hour); see also Tye et al.
v. HCBJR, LLC et al., No. 1:17-cv-01087-ELR (N.D. Ga. April 9, 2019)
(determining attorney Crawford’s rate of $350 per hour is reasonable).

                                          19
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 20 of 23




             the plaintiff’s attorneys’ fee was agreed upon separately
             and without regard to the amount paid to the plaintiff,
             then unless the settlement does not appear reasonable on
             its face or there is reason to believe that the plaintiffs
             recovery was adversely affected by the amount of fees
             paid to his attorney, the Court will approve the settlement
             without separately considering the reasonableness of the
             fee to be paid to plaintiffs’ counsel. However, if the
             parties can only agree as to the amount to be paid to the
             plaintiff, the Court will continue the practice of
             determining a reasonable fee using the lodestar approach.

715 F. Supp. 2d at 1228. Because damages and fees were negotiated separately,

and the Defendants agree to pay an amount Plaintiffs’ counsel is willing to accept,

the Court need not engage in an independent analysis of the reasonableness of the

attorney fees. Id. at 1227-28.

      As recognized by the court in Bonetti, and confirmed by other Courts in this

Circuit, if the Parties submit a proposed FLSA settlement that: (1) constitutes a

compromise of the plaintiff’s claims; (2) makes full disclosure of the terms of the

settlement; and (3) represents that plaintiffs’ attorney’s fee was agreed upon

separately and without regard to the amount paid to the plaintiffs, then the court

will approve the settlement without separately considering the reasonableness of

the attorney fees. Id. 4 Indeed, “the FLSA does not require the court to assess the


4
  See also Davis v. Addiction & Mental Health Services, Inc., No. 2-16-cv-01428-
JHE, 2016 WL 6395290 at *2 (N.D. Ala. Oct. 28, 2016) (in-depth review of
attorney fees is unnecessary when parties agree to fees and damages separately);

                                         20
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 21 of 23




fairness of an agreed payment of attorney’s fees in settling an individual action.”

Helms v. Central Florida Regional Hosp., No. 6:05-cv-383-Orl-22, 2006 WL

3858491 at *3 (M.D. Fla. Dec. 26, 2006); see Lynn’s Food, 679 F. 2d at 1354 (11th

Cir. 1982). Finally, the fact that counsel’s attorney fees exceed the total amount of

damages to the Plaintiffs does not caution against awarding a reasonable fee. See

Millea v. Metro-North R. Co., 658 F.3d 154, 169 (2d Cir. 2011); see also Wales v.

Jack M. Berry, Inc., 192 F. Supp. 2d 1313 (M.D. Fla. 2001) (awarding over

$300,000 in attorneys’ fees where the recovery was $21,000).

      Because attorney fees and damages to the Plaintiffs were negotiated

separately, and because Plaintiffs’ counsel is accepting a significant reduction from

their lodestar amount to facilitate efficient resolution of this case, the fees

Defendants agree to pay, and that Plaintiffs’ counsel agrees to accept, are

reasonable. For all of the previously stated reasons, Plaintiffs have benefited from


Seda v. All Florida Appliance & AC, Inc., No. 8-15-cv-311-T-36MAP, 2015 WL
3652833 at *3 (M.D. Fla. June 11, 2015) (because fees and damages were
negotiated separately, there is no reason to question the reasonableness of the
settlement); Worley v. North Alabama Family Services, Inc., No. 4:12-vc-3458-
JHE, 2014 WL 122435 (N.D. Ala. Jan, 13, 2014) (courts are not required to
determine the reasonableness of attorney fees where fees and damages are
negotiated separately); Harris v. Waste Services of Alabama, LLC, No. 2:17-cv-
00531-JHE, 2017 WL 6498146 at *2 (N.D. Ala. Dec. 19, 2017) (no analysis of
attorney fees required where parties settle back pay and fees separately); Wing v.
Plann B Corp., No. 6-11-cv-1499-Orl-36GJK, 2012 WL 4746258, at *4 (M.D. Fla.
Sept. 17, 2012) (same).

                                         21
      Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 22 of 23




Plaintiffs’ counsel’s efforts. In addition, Plaintiffs’ counsel represents that, if the

Court grants this Joint Motion and approves the Settlement Agreement, Plaintiffs’

counsel will continue to provide legal advice to the Plaintiffs regarding the terms

of the Settlement Agreement and will expend additional attorney time

administering the settlement proceeds to the Plaintiffs for which counsel will

receive no additional compensation. All these factors warrant the Court approving

the Parties’ negotiated payment of Plaintiffs’ attorneys’ fees, expenses and costs in

this matter.

                                  CONCLUSION

      For the foregoing reasons, the Parties respectfully request that this Court

approve the Parties’ Joint Motion and enter the Proposed Order attached hereto as

Exhibit 2.

Respectfully submitted: September 9, 2019.

/s/ Dustin L. Crawford                         /s/ Matthew T. Gomes
Dustin L. Crawford                             Matthew T. Gomes
Georgia Bar No. 758916                         Georgia Bar No. 297453
Parks Chesin & Walbert                         mgomes@wwhgd.com
75 14th Street 26th Floor                      Weinberg, Wheeler, Hudgins,
Atlanta, Georgia 30309                         Gunn & Dial LLC
404-873-8000                                   334 Peachtree Road N.E. Suite 2400
dcrawford@pcwlawfirm.com                       Atlanta, Georgia 30326
Counsel for Plaintiffs                         Phone: 404-876-2700
                                               Fax: 404-875-9433
                                               Counsel for Defendants


                                          22
     Case 1:18-cv-00237-WMR Document 59-1 Filed 09/09/19 Page 23 of 23




     RULE 5.1B CERTIFICATE OF TYPE, FORMAT AND FONT SIZE

      Pursuant to Local Rule 5.1B of the Northern District of Georgia, the

undersigned certifies that the foregoing submission to the Court was computer-

processed and prepared with double spaces between lines using Times New Roman

font of 14 point size.

      This 9th day of September 2019.

                                         /s/ Dustin L. Crawford
